          Case 1:15-cv-00433-DAD-EPG Document 135 Filed 11/27/19 Page 1 of 3



     Wilmer J. Harris, SBN 150407
 1
     wharris@sshhlaw.com
 2   Sarah L. Dawley, SBN 325897
     sdawley@sshhlaw.com
 3   SCHONBRUN SEPLOW
 4   HARRIS & HOFFMAN LLP
     715 Fremont Ave., Suite A
 5   South Pasadena, CA. 91030
     Telephone No.: (626) 441-4129
 6   Facsimile No.: (626) 283-5770
 7   [Additional counsel on following page]

 8   Attorneys for Plaintiff Nicolle O’Neill
 9
10                                  UNITED STATES DISTRICT COURT

11                       FOR THE EASTERN DISTRICT OF CALIFORNIA
12
     UNITED STATES and the STATE OF                Case No. 1:15-CV-00433-DAD-EPG
13   CALIFORNIA ex rel. NICOLLE O’NEILL,
     NICOLLE O’NEILL                               JOINT STATUS REPORT RE:
14                                                 DISCOVERY
15                         Plaintiffs/Relator

16          vs.
17   SOMNIA, INC., PRIMARY ANESTHESIA
18   SERVICES, PST SERVICES LLC, ROBERT            Complaint Filed:   09/15/2015
     GOLDSTEIN, M.D., ROY WINSTON, M.D.,           Trial Date:        01/26/2021
19   BYRON MENDENHALL, M.D., QUINN
     GEE, M.D., AND MARGARET VASSILEV,             Judge: Hon. Dale A. Drozd
20   M.D, and DOES 1 through 10, inclusive
21
                           Defendants.
22
23
24
25
26
27
28


                                         JOINT STATUS REPORT
          Case 1:15-cv-00433-DAD-EPG Document 135 Filed 11/27/19 Page 2 of 3



     Andrea Gold (admitted pro hac vice, DC Bar. No. 502607)
 1
     agold@tzlegal.com
 2   Sarah C. Kohlhofer (admitted pro hac vice)
     skohlhofer@tzlegal.com
 3   TYCKO & ZAVAREEI LLP
 4   1828 L Street NW, Suite 1000
     Washington, D. C. 20036
 5   Telephone No.: (202) 973-0900
     Facsimile No.: (202) 973-0950
 6
 7   Michael D. Seplow, SBN 150183
     mseplow@sshhlaw.com
 8   SCHONBRUN SEPLOW
     HARRIS & HOFFMAN LLP
 9
     11543 W. Olympic Blvd.
10   Los Angeles, CA 90064
     Telephone No.: (310) 396-0731
11   Facsimile No.: (310) 399-7040
12
13   Attorneys for Plaintiff Nicolle O’Neill

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                        JOINT STATUS REPORT
           Case 1:15-cv-00433-DAD-EPG Document 135 Filed 11/27/19 Page 3 of 3




 1          Relator Nicole O’Neill (“Relator”) and defendants Somnia, Inc. Primary Anesthesia
 2   Services, Byron Mendenhall, M.D., Quinn Gee, M.D., and Margaret Vassilev, M.D. (collectively
 3   “Defendants”) by and through their respective counsel of record, hereby submit the following
 4   Joint Status Report, as per Magistrate Grosjean’s Order of November 25, 2019:
 5          The parties are not on track to complete discovery by the current discovery cutoff of
 6   February 25, 2020. Accordingly, the parties request an extension of the discovery cutoff to the
 7   maximum extent consistent with maintaining the current trial date of January 26, 2021.
 8          At present, the parties are conferring about the specific nature of a pilot sample of billing
 9   and medical records. The pilot sample will consist of a small fraction of the ultimate sample the
10   parties will agree upon and will allow the respective experts to design an agreeable sampling
11   protocol to determine liability and damages. The parties anticipate that the pilot sample will be
12   completed by the end of the year and that completion of the sampling protocol will take an
13   additional three to four months.
14          The parties have agreed that it would be most efficient to conduct the necessary
15   depositions in this case once the sampling has been completed. The parties believe an additional
16   two months will be sufficient to complete the depositions.
17          For these reasons, the parties request an extension of the discovery cutoff consistent with
18   the timeline set forth above.
19   DATED: November 27, 2019                SCHONBRUN SEPLOW
20                                           HARRIS & HOFFMAN LLP
                                                    /s/ Wilmer J. Harris
21
                                             By: __________________________________
22                                                  Wilmer J. Harris
                                                    Attorneys for Relator/Plaintiff, Nicolle O’Neill
23
     DATED: November 27, 2019                      NIXON PEABODY LLP
24
                                                   /s/ Jason Gonzalez
25
                                           By:     __________________________________
26                                                      Jason Gonzalez
                                                   Attorneys for Defendant
27                                                 SOMNIA, INC., PRIMARY ANESTHESIA
                                                   SERVICES, PST SERVICES, LLC, BYRON
28                                                 MENDENHALL, M.D., QUINN GEE, M.D., and
                                                   MARGARET VASSILEV, M.D.


                                     JOINT STATUS REPORT
